UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2012 WATCHIT TECHNOLOGIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 000-21956 (Commission File Number) NEVADA 74-1613155 (State or other jurisdiction of (IRS Employee incorporation or organization) Identification No.) 229 Airport Rd. STE 7-151, Arden, NC28704 (Address of principal executive offices) Registrant's telephone number, including area code: (828) 483-4131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTOR and OFFICER Effective June 29, 2012, the Board of Directors accepted the voluntary resignations of Brian Riley, Robert Ryon and Gary Musselman as officers and Directors. Mr. Riley, Musselman and Ryon did not resign over a disagreement with registrant on any matter relating to the registrant's operations, policies or practices. ITEM 5.02 APOINTMENT OF DIRECTOR and OFFICER Effective June 29, 2012, the Board of Directors appointed Myron Smith and Roger Story as Directors. Mr. Smith has also been appointed as President and Chief Executive Officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WatchIt Technologies, Inc. Date:July 3, 2012 By: /s/Myron F. Smith Myron F. Smith President 3
